Citation Nr: 1009521	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  09-17 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU) for 
accrued benefits purposes. 


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1944 to 
January 1948.  The appellant is the Veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The case was remanded by the Board in September 2009 for 
readjudication of the claim currently on appeal.  A referred 
claim for an increased rating for asbestosis for accrued 
benefits was denied in a December 2009 rating decision, and 
the claim currently on appeal was readjudicated in a 
supplemental statement of the case also dated in December 
2009.  The Board's directives have been substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities did not preclude 
substantially gainful employment.




CONCLUSION OF LAW

For purposes of accrued benefits, the criteria for an award 
of TDIU are not met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2007, before the AOJ's initial adjudication of the 
claim.  (Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  Additionally, while the 
notification did not include the criteria for assigning 
disability ratings or for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the appellant's claim will be denied, these questions 
are not now before the Board.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured opinions in furtherance of the claim.  
VA has no duty to inform or assist that was unmet.

VA opinions with respect to the issue on appeal were obtained 
in December 2003, October 2004, January 2009, and February 
2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the December 2003, 
October 2004, January 2009, and February 2009 VA opinions 
obtained in this case were sufficient, as they were 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, and provide explanations for the opinions 
stated.  The opinions obtained in December 2003 and October 
2004, prior to the Veteran's death, were also based on 
examinations and considered his statements.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Merits of the Claim

Accrued benefits are benefits to which a Veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2009).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
Veteran had a claim pending at the time of death, (iii) the 
Veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2009); 38 C.F.R. § 3.1000 (2009); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Only evidence of record at the time of the Veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The Court has stated that certain documents 
may be deemed constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).

Specifically, the Hayes Court noted that the VA Adjudication 
Manual, M21-1, paragraph 5.25(b), permits certain government 
documents to be considered as being in the file at date of 
death even though actually put into the file after the date 
of death.  The government documents consist of evidence in 
file at date of death.  Evidence "in file," in turn, includes 
the following, even if such reports are not reduced to 
writing or are not physically placed in the Veteran's file 
until after death:  (1) service department records; (2) 
reports of VA hospitalization; (3) reports of treatment of 
examinations in VA medical centers including those in 
outpatient treatment folders; (4) Reports of hospitalization, 
treatment or examinations authorized by VA; and (5) Reports 
of autopsy made by VA on the date of death.  In addition, the 
Court noted that VA Manual, M21-1, paragraph 5.25(b) states, 
in relevant part, that "[t]he cited regulations [38 C.F.R. § 
3.1000(d)(4) and § 3.327(b)(1) (1992)] also provide for the 
acceptance of evidence after death for verifying or 
corroborating evidence 'in file' at death."

The Court also noted that, in accordance with a then-current 
VA regulation, any hospital report and any examination report 
from a military hospital or from a State, county, municipal 
or other government hospital or recognized private 
institution which contain descriptions, including diagnoses 
and clinical and laboratory findings, adequate for rating 
purposes, of the condition of the organs or body systems for 
which claim is made may be deemed to be included in the term 
"Department of Veterans Affairs examination."  38 C.F.R. § 
3.327(b)(1) (1992). That holding, however, only applied to 
medical examinations related to rating claims, not to service 
connection claims.  Id.  See also 60 Fed. Reg. 27409 (May 24, 
1995), which eliminated the requirement in 38 C.F.R. § 
3.327(b)(1) that at least one VA examination be made in every 
case in which compensation benefits are awarded, and with it, 
the exceptions deemed to be included in the term "Department 
of Veterans Affairs examination."

Thus, the Court found that, taken together, these provisions 
from the VA Adjudication Manual and the Code of Federal 
Regulations may require that such reports, even though 
submitted after death, nevertheless, be considered.  As will 
be shown below, some of the evidence received after the 
Veteran's death can be considered to have been "in file" at 
the time of the Veteran's death.

The record shows that, as the surviving spouse of the 
Veteran, the appellant has standing to file a claim for 
accrued benefits and that she did so in a timely fashion.  
The record also shows that at the time of the Veteran's death 
he had a claim pending for TDIU.  Thus, in order to prevail 
on the accrued benefits claim, it must be shown that the 
Veteran would have prevailed on the claim if he had not died.

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2009) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  

Here, at the time of his death, the Veteran was service 
connected for two disabilities, posttraumatic stress disorder 
(PTSD) at 50 percent disabling and asbestosis at 30 percent 
disabling, which combine to 70 percent disabling since 
February 2004.  As such, the Veteran met the criteria for 
consideration for entitlement to TDIU on a schedular basis 
because the rating satisfied the percentage requirements of 
38 C.F.R. § 4.16a.  Even so, before awarding a total rating, 
it must be found that the Veteran was unable to secure of 
follow a substantially gainful occupation as a result of his 
service-connected PTSD and asbestosis.  

Consequently, the Board must determine whether the Veteran's 
service-connected disabilities precluded him from engaging in 
substantially gainful employment (work that is more than 
marginal, which permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The 
fact that a Veteran might have been unemployed or had 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the Veteran, because of service-
connected disability, was incapable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose, supra.  In making its 
determination, VA considers such factors as the extent of the 
service-connected disability, and employment and educational 
background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 
4.16(b), 4.19.

The pertinent evidence of record prior to the Veteran's death 
in January 2007 consisted of VA and private treatment 
records, VA psychiatric examinations in December 2003 and 
October 2004, and his claim for entitlement to TDIU dated in 
February 2004.  The Veteran's medical records show that he 
had multiple health problems including heart disease and 
several heart attacks, arthritis, diabetes, hypertension, 
Alzheimer's disease, and other medical problems.  Following 
the Veteran's death, the RO obtained VA opinions in January 
2009 and February 2009 concerning whether the Veteran 
service-connected PTSD and asbestosis rendered him 
unemployable prior to his death.  As the opinions were 
obtained in connection with a rating claim, they are 
considered to have been in the file, even though obtained 
after the Veteran's death.  See Hayes, supra.  

Regarding his employment history, the Veteran's application 
for TDIU in February 2004 indicated that he was self-employed 
prior to disability, and that he worked as an electronic 
technician for the same company full-time from 1982 to 1987.  
At a VA psychiatric examination in October 2004, the Veteran 
reported that he was retired.  He reported that he owned his 
own business for many years, and that he worked in the field 
for 17 to 18 years.  He guessed that he retired about ten 
years earlier, although the appellant guessed that it was 
longer.  

Regarding his education, the Veteran reported that he had a 
general education development (GED) diploma, and that he had 
training as an electronic technician.

Turning to the effect of the Veteran's PTSD, rated as 50 
percent disabling, on the his employment, at a VA psychiatric 
examination in December 2003, the examiner opined that the 
Veteran could not work due to his health problems of several 
heart attacks, diabetes, arthritis, and Alzheimer's disease.  
The October 2004 examiner opined that the Veteran was no 
longer able to work due to his Alzheimer's disease and 
resulting decreased cognitive abilities.  A VA opinion as to 
the effect of the Veteran's PTSD on his employability was 
obtained in January 2009.  The examiner noted that the 
October 2004 examiner attributed the Veteran's symptoms of 
confusion, inability to articulate thoughts, incompetence to 
handle his own funds, needing the appellant to redirect him 
to answer questions, not recognizing a need to change clothes 
or take a shower, guessing at his age, and poor judgment and 
insight to his dementia.  The January 2009 examiner opined 
that the Veteran's symptoms of dementia would describe a man 
who was unemployable.  With respect to his PTSD, his symptoms 
were sleep problems, hypervigilance, exaggerated startle 
response, irritability, and avoidance of news about the Iraq 
war.  The examiner opined that those symptoms would not 
normally make someone unemployable.  Therefore, it was the 
examiner's opinion that the Veteran's dementia (which was not 
service-connected) that primarily made him unemployable at 
the time of his death, and that the Veteran's unemployability 
was not caused by the PTSD.

With regards to the Veteran's asbestosis, rated at 30 percent 
disabling, an opinion regarding the effect of that disability 
on the Veteran's employability was obtained in February 2009.  
Based on a review of the claims file, the examiner opined 
that the Veteran's pleural condition was evidently not 
symptomatic.  Therefore, absent additional evidence to the 
contrary, the Veteran's asbestosis was not a principal factor 
affecting his ability to work.  

Taking into account all of the evidence of record, the Board 
finds that the evidence does not warrant award of TDIU.  
While the Veteran did meet the requirement that he be rated 
at 70 percent for two or more disabilities with at least one 
disability rated at least at 40 percent, the evidence does 
not demonstrate that he was unable to secure or follow 
substantially gainful occupation solely as a result of 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

Here, the evidence does not indicate that the Veteran's 
service-connected PTSD and asbestosis rendered him unable to 
secure or follow substantially gainful occupation.  The 
evidence shows that the Veteran was retired at the time of 
his death, and had been retired for at least ten years prior 
to his October 2004 examination.  The evidence also shows 
that he had a GED and specialized training as an electronic 
technician, a field that he worked in prior to his death.  
The only medical opinions of record, those of the VA 
examiners, indicate that the Veteran's non-service connected 
disabilities rendered him unable to secure or follow 
substantially gainful occupation.  The December 2003 examiner 
opined that the Veteran's health problems of several heart 
attacks, diabetes, arthritis, and Alzheimer's disease made 
him unemployable.  The October 2004 and January 2009 VA 
psychiatric examiners also opined that the Veteran's 
Alzheimer's/dementia rendered him unemployable, and not his 
PTSD.  Turning to the Veteran's asbestosis, the February 2009 
examiner opined that it did not affect his ability to work as 
it was not symptomatic.  

The Board acknowledges the Veteran's contentions prior to his 
death that his service-connected PTSD and asbestosis rendered 
him unemployable, and the appellant's contentions following 
the Veteran's death.  However, the competent medical evidence 
of record does not indicate that the Veteran's service 
connected disabilities combined to make the Veteran unable 
secure or follow substantially gainful occupation.  
Additionally, the Board acknowledges that the 50 percent 
rating for his PTSD indicated occupational impairment with 
reduced reliability and productivity.  Nevertheless, none of 
the VA examiners opined that the Veteran's PTSD rendered him 
unable to secure or follow substantially gainful occupation.  

Although the Veteran's disabilities might have caused 
interference to some extent with employment, such 
interference was contemplated in the combined 70 percent 
evaluation assigned, and the evidence of record does not 
demonstrate that his service-connected disabilities, alone, 
resulted in unemployability.  Consequently, the claim for a 
total disability rating for compensation purposes based on 
individual unemployability must be denied.
The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  A total rating based on 
unemployability for accrued benefits purposes therefore is 
not warranted.


ORDER

Entitlement to a total rating based on unemployability for 
accrued benefits purposes is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


